DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Claims 1-20 were previously pending and subject to a restriction/election requirement mailed 3/23/22.  Claims 1, 3-8, 11, 13, 15-18, 19, and 20 were elected with traverse in a reply filed 5/2/22.  The species requirement is withdrawn.
Therefore Clams 1-20 are currently pending.

Status of the Claims
This communication is in response to communications received on 5/2/22.    Therefore, Claims 1-20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/19/20 was/were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4, 16, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as follows.

Claim(s) 4, 16, and 20 is/are rejected.  Claim(s) 4, 16, and 20 state(s) the further comprising prompting, via the graphical user interface on the first mobile computing device, the user to tag the pictures into a first pass category or a second fail category after the audition.”  Thus claim(s) 4, 16, and 20 is/are indefinite because it is unclear if the term “the pictures” means a) pictures of a plurality of available actors corresponding to the selected production (as noted in the claims 1, 13, and 19), b) select[ed] at least one actor using the pictures of the plurality of actors, or c) something else. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 that, under its broadest reasonable interpretation, is an abstract idea directed to casting and audition methods.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 13-18 recites a series of steps) and system (claim(s) 1-12 and 19-20 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: transmitting to a first mobile a plurality of productions stored in the memory to the user;
prompting, via a graphical user interface on the first mobile, the user to select one of the productions from the plurality of productions;
receiving from the first mobile the selected production;
transmitting to the first mobile, in response to receiving the selected production, pictures of a plurality of available actors corresponding to the selected production and stored in the memory;
prompting, via the interface on the first mobile, the user to select at least one actor using the pictures of the plurality of actors;
transmitting, to a second mobile corresponding to the selected actor, an electronic invitation having a unique code for an appointment to an audition for the selected production;
receiving from the second mobile of the selected actor an invitation response to the electronic invitation;
generating, in response to receiving the audition response from the selected actor, an electronic ticket that comprises the unique code data for entry to the appointment by the selected actor; and
transmitting the electronic ticket to the second mobile of the selected actor.
Dependent claims 2-12, 14-18, and 20 recite the same or similar abstract idea(s) as independent claim(s) 1, 13, and 19 with merely a further narrowing of the abstract idea(s) of casting and audition methods:
scanning the electronic ticket displayed on the second mobile to determine if it matches the electronic invitation when presented to the first mobile at the audition (claim(s) 2, 14),
displaying a plurality of actor profiles on the first mobile (claim(s) 3, 15),
prompting, via the interface on the first mobile, the user to tag the pictures into a first pass category or a second fail category after the audition (claim(s) 4, 16),
transmitting, to the second mobile corresponding to the selected actor, an electronic audition decision corresponding to the tagged category (claim(s) 5, 17),
receiving from the second mobile of the selected actor an audition response to the audition decision (claim(s) 6, 18),
wherein the invitation response comprises an alert automatically displayed on the first mobile computing device when received (claim(s) 7),
wherein the operations further comprise calculating a production budget to display on the first mobile computing device for the selected production (claim(s) 8),
wherein the operations further comprise sending and receiving user messaging, via the graphical user interface of the first mobile, with the plurality of actors (claim(s) 9),
wherein the operations further comprise generating a calendar to display on the first mobile of each audition appointment (claim(s) 10),
prompting, via the interface, the user to enter contemporaneously comments and ratings of the selected actor during based on the audition (claim(s) 11),
registering, via the graphical user interface of the first mobile, an uninvited actor to audition for the selected production and storing a picture of the uninvited actor in the memory (claim(s) 12),
combination of claims 2-8 and 13-18 above Claim (20).

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to economic and/or business relationships as they are associated with casting and auditions of actors for projects (claim(s) 1-20).

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea include graphical user interface, mobile computing devices (claim(s) 1, 13, 19), processor, memory (claim(s) 1), non-transitory machine-readable medium (claim(s) 19, mobile devices (claims 2-4, 6, 9-10, 12, 13-15, 18, 20).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to (as additionally noted by instant specification [0024]) a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 9-10, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2006/0026079 A1) in view of Kwiat (US 2011/0099049 A1).

Regarding claim 1, 13, and 19, Fox teaches transmitting to a first computing device a plurality of productions stored in the memory to the user;
prompting, via a graphical user interface on the first computing device, the user to select one of the productions from the plurality of productions;
receiving from the first computing device the selected production;
transmitting to the first device, in response to receiving the selected production, pictures of a plurality of available actors corresponding to the selected production and stored in the memory;
prompting, via the graphical user interface on the first computing device, the user to select at least one actor using the pictures of the plurality of actors;
transmitting, to a second computing device corresponding to the selected actor, an electronic invitation having a unique code for an appointment to an audition for the selected production;
receiving from the second device of the selected actor an invitation response to the electronic invitation;
generating, in response to receiving the audition response from the selected actor, an electronic ticket that comprises the unique code for entry to the appointment by the selected actor; and
transmitting the electronic ticket to the second computing device of the selected actor [for the limitations above see at least, 1st transmit & prompt steps: [0008, 0035] computer system that includes access by buyer and seller computers; Fig. 23 and [0046-0047] the system allows a user to search for a project “Select Project”;
1st receive, 2nd transmit, & prompt steps: Figs. 23 and [0046-0047] in response to the user selection of a project, the system provides project data such as the Build module; Fig. 25 and [0047-0049, 0053] the Build module provides (sends) an actor list the project to a first user and receive selection of users via thumbnail (photo view) from the first user for inclusion in a call sheet for the project, where selection is done by click the save button as noted in Fig. 25 and where the user is not already selected; [0036-0037] storage of actor data;
3rd transmit step: Fig. 26 and [0060-0063] send request (with unique code) to selected actor(s); [0043] “Communication between all Buyer, Seller and Talent members based upon permissions and type”; [0003] “in some cases, unrepresented Actors submit information about themselves.”;
2nd receive, generate, and transmit step: [0008] “iv) said Buyer sending said preliminary schedule to Sellers representing said Talent by electronic mail as an audition request; and v) said Buyer updating said schedule according to the responses received from said Sellers … the audition times are re-assigned after the preliminary schedule request has been sent and any affected Seller is notified electronically of the change”; Figs. 26-27 and [0069, 0060-0063, 0003] send updated schedule (with unique code) to selected actor(s) and “in some cases, unrepresented Actors submit information about themselves.”].

Fox teaches call sheet generation and notifying actors but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as call sheet generating with user mobile devices, Kwiat discloses
a first mobile computing device;
transmitting, to a second mobile computing device corresponding to an actor, data for an appointment for a production [see at least Fig. 1 and [0035-0036] mobile devices of users; Fig. 5 and [0081-0082, 0084-0085, 0089, 0092] send call sheet to users].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fox with Kwiat to include the limitation(s) above as disclosed by Kwiat.  Doing so would help improve Fox’s call sheet generation by including additional unique data (code) such as detailed weather, lighting, sunrise, sunset, directions, map, and other types of information [see at least Kwiat Figs. 6A-6C and [0076, 0095-0097] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Fox and b) Kwiat and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Fox teaches the system of Claim 1, as well as first mobile computing device
and Fox teaches wherein the operations further comprise sending and receiving user messaging, via the graphical user interface of the first computing device, with the plurality of actors [see at least [0034] email functionality for the system; [0043] “Communication between all Buyer, Seller and Talent members based upon permissions and type”; Fig. 26 and [0008, 0060, 0065] first user (buyer) sending and receiving messages from actors “iv) said Buyer sending said preliminary schedule to Sellers representing said Talent by electronic mail as an audition request; and v) said Buyer updating said schedule according to the responses received from said Sellers”; [0003] “in some cases, unrepresented Actors submit information about themselves.”;].

Regarding claim 10, modified Fox teaches the system of Claim 1, as well as first mobile computing device
and Fox teaches wherein the operations further comprise generating a calendar to display on the first computing device of each audition appointment [see at least Figs. 26-27 and [0048, 0060, 0069] the buyer views a calendar (schedule) of each appointment/call back].

Regarding claim 12, modified Fox teaches the system of Claim 1 as well as first mobile computing device
and Fox teaches wherein the operations further comprise registering, via the graphical user interface of the first computing device, an uninvited actor to audition for the selected production and storing a picture of the uninvited actor in the memory [see at Fig. 25 and [0047-0049, 0053] the Build module provides (sends) an actor list the project to a first user and receive selection of users via thumbnail (photo view) from the first user for inclusion in a call sheet for the project, where selection is done by click the save button as noted in Fig. 25 and where the user is not already selected; [0036-0037] storage of actor data;].

Claim(s) 2-6, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Kwiat as applied to claim(s) 1 and 13 above and further in view of Coady et al. (US 2014/0039945 A1).

Regarding claim 2 and 14, modified Fox teaches the method of Claim 13.

Modified Fox teaches conducting an audition (event) but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as event verification, Coady discloses
further comprising scanning the electronic ticket displayed on the second mobile computing device to determine if it matches the electronic invitation when presented to the first mobile computing device at the audition [see at least Figs. 1 and 2A and [0008] checkin system 160 (host device) verifies attendee device which displays invitation ticket; [0015] each ticket has unique code].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Fox with Coady to include the limitation(s) above as disclosed by Coady.  Doing so would help improve modified Fox’s (Fox) by further defining event type as in person, provides verification of attendee of in person event, and these are additions because they will ensure auditions will occur as needed for the production schedule [see at least Coady Figs. 1 and 2A and [0008,0015] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Fox and b) Coady and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 and 15, modified Fox teaches the method of Claim 14, as well as first mobile computing device
and Fox teaches further comprising displaying a plurality of actor profiles on the first computing device [see at least Fig. 27 and [0069, 0071] display actors to choose for call back and select actors for callback].

Regarding claim 4 and 16, modified Fox teaches the method of Claim 15, as well as first mobile computing device
and Fox teaches further comprising prompting, via the graphical user interface on the first computing device, the user to tag the pictures into a first pass category or a second fail category after the audition [as noted by the 112 rejection above the claim is unclear and therefore is interpreted as prompting … the user to tag the auditioned actors into a first pass category or a second fail category after the audition,
then see at least Fig. 27 and [0069, 0071] display for selection actors (who auditioned) for call back and select actors for callback].

Regarding claim 5 and 17, modified Fox teaches the method of Claim 16, as well as second mobile computing device
and Fox teaches further comprising transmitting, to the second computing device corresponding to the selected actor, an electronic audition decision corresponding to the tagged category [see at least claims 10-11 and Fig. 27 and [0069, 0071] display for user a selection of actors (who auditioned) for call back, user select actors for callback thus creating a call back, a schedule for callbacks;
[0008] user notifies actor of schedule (such as a callback schedule) and thus notifies users of audition decision “iv) said Buyer sending said preliminary schedule to Sellers representing said Talent by electronic mail as an audition request; and v) said Buyer updating said schedule according to the responses received from said Sellers … the audition times are re-assigned after the preliminary schedule request has been sent and any affected Seller is notified electronically of the change”].

Regarding claim 6 and 18, modified Fox teaches the method of Claim 17, as well as second mobile computing device
and Fox teaches further comprising receiving from the second device of the selected actor an audition response to the audition decision [see at least claims 10-11 and Fig. 27 and [0069, 0071] display for user a selection of actors (who auditioned) for call back, user select actors for callback thus creating a call back, a schedule for callbacks;
[0008] user notifies actor of schedule (such as a callback schedule) and thus notifies users of audition decision “iv) said Buyer sending said preliminary schedule to Sellers representing said Talent by electronic mail as an audition request; and v) said Buyer updating said schedule according to the responses received from said Sellers … the audition times are re-assigned after the preliminary schedule request has been sent and any affected Seller is notified electronically of the change”].


Regarding claim(s) 20, the claim(s) recite(s) analogous limitations to claim(s) 2-6 and 14-18 above and is/are therefore rejected on the same premise.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Kwiat as applied to claim(s) 1 above and further in view of Anderson et al. (US 2012/0311460 A1).

Regarding claim 7, modified Fox teaches the system of Claim 1.

Modified Fox teaches a project, casting, and auditions but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as message alerts, Boyd discloses
wherein the invitation response comprises an alert automatically displayed on the first mobile computing device when received [see at least [0047] notify meeting organizer of meeting invitee response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Fox with Anderson to include the limitation(s) above as disclosed by Anderson.  Doing so would help improve modified Fox’s (see at least Fox [0008, 0098]) meeting and messaging system by providing alerts which will help ensure the project occurs as required which is similar to this assurance given from scheduling audition [see at least Boyd [0047] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Fox and b) Boyd and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Kwiat as applied to claim(s) 1 above and further in view of Anderson et al. (US 2009/0063245 A1).

Regarding claim 8, modified Fox teaches the system of Claim 1.

Modified Fox teaches a project, casting, and auditions but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as production details, Anderson discloses
wherein the operations further comprise calculating a production budget to display on the first mobile computing device for the selected production [Examiner notes: the wherein limitation has intended use of “to display on the first mobile computing device for the selected production” and is given limited patentable weight as it is merely citing an intended result,
then see at least [0003] production budget; [0126] production budget calculation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Fox with Anderson to include the limitation(s) above as disclosed by Anderson.  Doing so would help improve modified Fox’s (see at least Fox [0045, 0046-0047, 0074-0094]) searching for projects, project/production reports etc to include budgeting which will help ensure the project occurs as required which is similar to this assurance given from scheduling audition [see at least Anderson [0006, 0030-0030, 0045-0046] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Fox and b) Anderson and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Kwiat as applied to claim(s) 1 above and further in view of Popson et al. (US 2017/0243167 A1).

Regarding claim 11, modified Fox teaches the system of Claim 1
and Fox teaches wherein the operations further comprise prompting, via the graphical user interface, the user to enter ratings of the selected actor based on the audition [see at least Fig. 27 and [0069, 0071] display for selection actors (who auditioned) for call back and select actors for callback thus providing ratings accepted of selected actor].

Modified Fox teaches the user to enter assessments of the selected actor during the audition but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as interview (audition) analysis, Popson discloses
user to enter contemporaneously comments and ratings of the selected actor during the audition [see at least [0030-0032] “allow select users 20, called moderators, make comments on auditions that can be added to the listing in real time by the manager 10 of the invention.” and “These notes can also be of great interest to the users 20. Knowing that the director 26 of an unsuccessful audition for the user 20 labeled the user's performance as “too perky”, “too soft”, “too hard”, etc.”; [0045-0046] ratings of users by users].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Fox with Popson to include the limitation(s) above as disclosed by Popson.  Doing so would help improve modified Fox’s (Fox) audition assessment by “address[ing] the deficiencies of the prior art in relation to theatrical audition management coordination and attendee feedback” [see at least Popson [0006, 0030-0030, 0045-0046] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Fox and b) Popson and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.



Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox – CA 2504045 A1 (relevant because it teaches same as Fox US 20060026079 A1) 
Slated (relevant because it teaches the entire process of a production)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624